Case 8:19-cv-02786-TPB-TGW Document 32 Filed 07/22/20 Page 1 of 4 PageID 274



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WILLIAM KESLER,

       Plaintiff,

v.                                                  Case No. 8:19-cv-2786-T-60TGW

GEICO GENERAL INSURANCE
COMPANY,

      Defendant.
________________________________/

           ORDER DENYING “DEFENDANT GEICO GENERAL
     INSURANCE COMPANY’S MOTION TO DISMISS PLAINTIFF’S FIRST
         AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL”

       This matter is before the Court on “Defendant GEICO General Insurance

Company’s Motion to Dismiss Plaintiff’s First Amended Complaint and Demand for

Jury Trial,” filed by counsel on May 26, 2020. (Doc. 26). Plaintiff William Kesler

filed a response in opposition to the motion. (Doc. 30). After reviewing the motion,

memorandum, court file, and the record, the Court finds as follows:

                                    Background

       On July 22, 2014, William Kesler was involved in a motorcycle accident

allegedly cause by Fannie Vaccaro in Sarasota County, Florida. At the time of the

accident, William Kesler was a resident of Sarasota County, Florida. On July 18,

2019, William and Pamela Kesler filed a complaint against GEICO in state court.

On November 8, 2019, GEICO removed this action to federal court based on

diversity jurisdiction. After being granted leave by the Court, William Kesler filed

an amended complaint. (Doc. 26). In this amended complaint, Pamela Kesler was

                                      Page 1 of 4
Case 8:19-cv-02786-TPB-TGW Document 32 Filed 07/22/20 Page 2 of 4 PageID 275



terminated as a party. GEICO now seeks to dismiss the amended complaint due to

pleading defects.

                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, a court generally limits review to the

four corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency and is not a procedure for resolving factual questions or

addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, No. 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla.

Oct. 9, 2009) (Lazzara, J.).

                                        Page 2 of 4
Case 8:19-cv-02786-TPB-TGW Document 32 Filed 07/22/20 Page 3 of 4 PageID 276



                                       Analysis

      In its motion to dismiss, GEICO argues that the amended complaint should

be dismissed because it fails to state a claim upon which relief can be granted.

GEICO further argues that the amended complaint fails to allege the necessary

jurisdictional allegations.

      Upon review, the Court finds that the amended complaint is sufficient to put

GEICO on notice as to any claims against it. A complaint is only required to

contain a short and plain statement that shows that the plaintiff is entitled to relief.

Fed. R. Civ. P. 8(a). The amended complaint asserts that Plaintiff is entitled to

uninsured and/or underinsured motorist benefits from Defendant and is seeking

damages, prejudgment interest, attorney’s fees, and costs. Plaintiff alleges that an

uninsured or underinsured tortfeasor caused the accident that resulted in his

injuries, and that an automobile insurance policy issued by GEICO was in effect at

the time of the accident. These allegations sufficiently plead the elements of an

uninsured motorist benefits claim.

      The Court further finds that Plaintiff has sufficiently alleged the

jurisdictional requirements for diversity jurisdiction. The Court measures the

amount in controversy at the time that the Court’s diversity jurisdiction is invoked,

which in this case is at the time of removal. See The Burt Co. v. Clarendon Nat.

Ins. Co., 385 F. App'x 892, 894 (11th Cir. 2010). The Court is not deprived of subject

matter jurisdiction as a result of events that occur after removal, such as a post-

removal amendment to a complaint. See id. Here, although the amended complaint

only alleges an amount in controversy in excess of $30,000.00, GEICO removed this

                                       Page 3 of 4
Case 8:19-cv-02786-TPB-TGW Document 32 Filed 07/22/20 Page 4 of 4 PageID 277



case after determining that Plaintiff was seeking in excess of $75,000.00 in damages

during jurisdictional discovery in the state court proceedings. 1 The amount in

controversy was sufficient at the time of removal to properly grant the Court subject

matter jurisdiction over this case. The Court has not been deprived of subject

matter jurisdiction by any reduction of the amount in controversy by the post-

removal amended complaint. Therefore, the motion to dismiss is denied.


       It is therefore

       ORDERED, ADJUDGED, and DECREED:

    (1) “Defendant GEICO General Insurance Company’s Motion to Dismiss

       Plaintiff’s First Amended Complaint and Demand for Jury Trial” (Doc. 26) is

       hereby DENIED.

    (2) Defendant GEICO is directed to file an answer on or before on or before

       August 5, 2020.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 22nd day of

July, 2020.




                                                      TOM BARBER
                                                      UNITED STATES DISTRICT JUDGE




1 It is unclear why GEICO is requesting that Plaintiff be required to file an amended complaint
based upon a failure to allege the necessary jurisdictional allegations when GEICO asserted that the
jurisdictional requirements were satisfied when it removed this case to federal court.
                                             Page 4 of 4
